


110 HR 4232 IH: To improve mental and substance use health

U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4232
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2007
			Mr. Kennedy (for
			 himself and Mr. Ramstad) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To improve mental and substance use health
		  care.
	
	
		1.Short title; table of
			 contents; findings
			(a)Short
			 titleThis Act may be cited
			 as the Improving the Quality of Mental and Substance Use Health Care Act
			 of 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents; findings.
					Sec. 2. Evidence-based mental and substance use health
				care.
					Sec. 3. Improved coordination of care.
					Sec. 4. Information technology for mental health and substance
				use health care providers.
					Sec. 5. Council on the Mental Health and Substance Use Health
				Care Workforce.
					Sec. 6. Funding of research through national centers of
				excellence.
					Sec. 7. Patient-centered care.
					Sec. 8. Uniform methodologies for reimbursing behavioral health
				claims.
					Sec. 9. Study on use of public mental health and addiction
				services by individuals with private health coverage.
					Sec. 10. High-quality mental health and substance use health
				care Medicaid demonstration project.
					Sec. 11. Medicaid requirement for State repeal of laws denying
				health benefits coverage based on intoxication.
				
			(c)FindingsThe
			 Congress finds the following:
				(1)In
			 its study, Improving the Quality of Health Care for Mental and
			 Substance-Use Conditions, the Institute of Medicine found that each
			 year, more than 33,000,000 Americans use health care services for their mental
			 problems and illnesses, and for conditions resulting from their use of alcohol,
			 inappropriate use of prescription medications, or, less often, illegal drugs.
			 In the United States, mental and substance use illnesses (which often occur
			 together) are the leading cause of death and disability for women, the highest
			 for men ages 15 to 44, and the second highest for all men.
				(2)Effective
			 treatments for these medical illnesses exist, but multiple barriers prevent
			 many from receiving them. The consequences of these barriers are serious for
			 these individuals and their families, for their employers and the workforce,
			 for the Nation’s economy, and for the Nation’s education, welfare, and justice
			 systems. The Institute of Medicine further found that a comprehensive approach
			 is needed to remedy this issue that addresses the distinguishing
			 characteristics of mental and substance use health care in the United
			 States.
				(3)The Institute of
			 Medicine recommended a multifaceted and comprehensive strategy to improve the
			 quality of mental and substance use health care in the United States and
			 thereby ensure that—
					(A)individual patient
			 preferences, needs, and values prevail in the face of residual stigma,
			 discrimination, and coercion into treatment;
					(B)the necessary
			 infrastructure exists to produce scientific evidence more quickly and promote
			 its application in patient care;
					(C)multiple
			 providers’ care of the same patient is coordinated;
					(D)emerging
			 information technology related to health care benefits people with mental or
			 substance use problems and illnesses;
					(E)the health care
			 workforce has the education, training, and capacity to deliver high-quality
			 care for mental and substance use conditions; and
					(F)government
			 programs, employers, and other group purchasers of health care for mental and
			 substance use conditions use their dollars in ways that support the delivery of
			 high-quality care.
					(4)To
			 implement this strategy, the Institute of Medicine noted that action is needed
			 from many health care leaders, including the Congress.
				2.Evidence-based
			 mental and substance use health care
			(a)Commission for
			 Evidence-Based Mental and Substance Use Health Care
				(1)EstablishmentThe Secretary of Health and Human Services
			 (in this Act referred to as the Secretary) shall establish a
			 Commission for Evidence-Based Mental and Substance Use Health Care (in this
			 section referred to as the “Commission”) to strengthen, coordinate, and
			 consolidate the synthesis and dissemination of evidence on effective mental and
			 substance use treatments and services.
				(2)DutiesFor
			 the purposes described in paragraph (1), the Commission shall, on an ongoing
			 basis—
					(A)identify,
			 describe, and categorize the available evidence-based preventive, diagnostic,
			 and therapeutic interventions (including screening, diagnostic, and
			 symptom-monitoring tools), including interventions for various age and ethnic
			 groups;
					(B)recommend
			 procedure and payment codes and definitions for such evidence-based
			 interventions and tools for their use in administrative datasets under part C
			 of title XI of the Social Security Act and recommend standards for health data
			 collection relating to such interventions;
					(C)identify on an
			 annual basis priority areas for research on—
						(i)the
			 development of new evidence-based preventive, diagnostic, and therapeutic
			 interventions;
						(ii)comparative effectiveness and cost
			 effectiveness of existing interventions and new evidence-based interventions;
			 and
						(iii)how best to
			 translate new evidence-based findings into practice in community-based clinical
			 settings.
						(D)recommend to the
			 Director of the National Institute of Mental Health, the Director of the
			 National Institute on Drug Abuse, the Director of the National Institute on
			 Alcohol Abuse and Alcoholism, and other Federal officials methods to coordinate
			 the conduct or support of research described in subparagraph (C);
					(E)collect,
			 synthesize, and disseminate information on research concerning evidence-based
			 strategies for promoting the use of evidence-based preventive, diagnostic, and
			 therapeutic interventions;
					(F)provide guidance on
			 effective mental and substance use interventions to Federal agencies that
			 provide or support such interventions, including the Centers for Medicare &
			 Medicaid Services, the Substance Abuse and Mental Health Services
			 Administration, the Agency for Healthcare Research and Quality, the Centers for
			 Disease Control and Prevention, the Health Resources and Services
			 Administration, the Department of Defense, the Department of Veterans Affairs,
			 the Indian Health Service, and the Bureau of Prisons; and
					(G)periodically
			 assess the progress of agencies described in subparagraph (F) in implementing
			 such interventions.
					(3)ConsultationIn
			 carrying out this section, the Commission shall—
					(A)seek consultation
			 from leading public and private State and national authorities, and consolidate
			 evidence, opinions, and findings of these authorities as they see fit;
			 and
					(B)ensure that
			 interested parties have opportunities to provide input before the Commission
			 makes recommendations or decisions.
					(4)MembershipThe
			 Commission shall be composed of not fewer than 15 and not more than 20 members,
			 who shall be appointed by the President from among experts in evidence-based
			 mental and substance use health care. Such members shall include—
					(A)researchers;
					(B)practitioners from
			 various specialties, professions, and practice settings;
					(C)mental health and
			 substance abuse health care consumers; and
					(D)health care
			 payers.
					(5)Terms
					(A)In
			 generalEach member of the Commission shall be appointed for a
			 term of 4 years, except as provided in subparagraphs (B) and (C).
					(B)Terms of initial
			 appointeesAs designated by
			 the President at the time of appointment, of the members of the Commission
			 first appointed, 1/4 shall each be appointed for terms of
			 1, 2, and 3 years and the remainder shall be appointed for a term of 4
			 years.
					(C)VacanciesAny
			 member appointed to fill a vacancy occurring before the expiration of the term
			 for which the member’s predecessor was appointed shall be appointed only for
			 the remainder of that term. A member may serve after the expiration of that
			 member’s term until a successor has taken office.
					(b)CMS annual
			 reportThe Administrator of
			 the Centers for Medicare & Medicaid Services shall report annually to the
			 Congress on the extent to which the Medicaid program under title XIX of the
			 Social Security Act provides coverage of evidence-based interventions
			 identified by the Commission, including—
				(1)a
			 list of those interventions not so covered and the reasons why they are not
			 covered;
				(2)a
			 justification for each evidence-based intervention that is not so covered;
			 and
				(3)a
			 list of evidence-based interventions that can be covered only with statutory
			 change.
				(c)Construction
			 regarding applicationNothing in this section shall be construed
			 as requiring, as a condition of payment under the Medicaid program under title
			 XIX of the Social Security Act, that an intervention must be an evidence-based
			 practice.
			(d)Prompt
			 development and implementation of claims processing and data
			 codesThe Secretary, acting through the Administrator of the
			 Centers for Medicare & Medicaid Services, shall establish, or enter into an
			 agreement with, one or more entities for the purpose of developing, as soon as
			 practicable after the date of the enactment of this Act, codes that should be
			 applied to claims processing and health data collection activities as
			 recommended by the Commission pursuant to subsection (a)(2)(B).
			(e)DefinitionIn this section, the term
			 intervention means a preventive, diagnostic, or therapeutic action
			 with respect to a mental health or substance use disease process.
			3.Improved
			 coordination of care
			(a)Interagency
			 collaborative group
				(1)EstablishmentThe
			 Secretary shall convene an interagency collaborative group (in this section
			 referred to as the interagency collaborative group) to provide
			 for the coordination at the clinical and programmatic level of mental health
			 and substance use services and primary care services, funded in whole or in
			 part through the Department of Health and Human Services, the Department of
			 Justice, the Department of Veterans Affairs, the Department of Defense, and the
			 Department of Education, using one or more evidence-based coordination models,
			 such as the following:
					(A)Formal agreements
			 between mental health, substance use, and primary care providers.
					(B)Case management of
			 mental health, substance use, and primary care.
					(C)Co-location of
			 mental health, substance use, and primary care providers.
					(D)Delivery of mental
			 health, substance use, and primary care in integrated practices.
					(2)DutiesThe interagency collaborative group
			 shall—
					(A)develop a plan for
			 government agencies to implement the recommendations made by the Commission for
			 Evidence-Based Mental and Substance Use Health Care;
					(B)coordinate with States and appropriate
			 public stakeholders to foster interagency collaboration at the State and local
			 level;
					(C)make
			 recommendations to the President and the Congress to break down barriers to
			 coordination of existing Federal programs funding mental health and substance
			 use services and to allow for more effective integration of such programs
			 across agencies and programs;
					(D)assess progress
			 toward such coordination through development and monitoring of performance
			 measures of coordination; and
					(E)report to the
			 Congress biannually on the status of such coordination.
					(3)CompositionThe
			 interagency collaborative group shall include the following members:
					(A)The Secretary of Health and Human Services
			 (or the Secretary’s designee).
					(B)The Attorney
			 General (or the Attorney General’s designee).
					(C)The Secretary of
			 Veterans Affairs (or such Secretary’s designee).
					(D)The Secretary of
			 Defense (or such Secretary’s designee).
					(E)The Secretary of
			 Education (or such Secretary’s designee).
					(4)MeetingsThe
			 interagency collaborative group shall meet not less than quarterly.
				(5)Staff and
			 supportThe Secretary shall provide, without the requirement for
			 reimbursement, staff and other administrative support necessary for the
			 operation of the interagency collaborative group.
				(b)Coordinated
			 delivery of careThe Federal agencies participating in the
			 interagency collaborative group shall modify internal policies and practices,
			 to the extent practicable and consistent with legal authority, in order to
			 implement one or more of the evidence-based coordination models referred to in
			 subsection (a)(1).
			(c)No effect on
			 HIPAA privacy rulesNothing
			 in this section shall be construed to alter the application of rules
			 promulgated under section 264(c) of the Health Insurance Portability and
			 Accountability Act of 1996.
			(d)GAO
			 reportNot later than 2 years
			 after the date of the enactment of this Act, the Comptroller General of the
			 United States shall conduct a study and submit a report to the Congress on the
			 implementation of this section.
			(e)Clarification of
			 medicaid reimbursement optionsThe Secretary shall provide, by
			 regulation, for a change in the rules under title XIX of the Social Security
			 Act relating to reimbursement for primary care services and mental health and
			 substance use services to the same patient on the same day so as to permit
			 payment for the legitimate provisions of both types of services on the same day
			 to a patient.
			4.Information
			 technology for mental health and substance use health care providers
			(a)Development and
			 implementation of planThe
			 Secretary, acting through the National Coordinator for Health Information
			 Technology and the Administrator of the Substance Abuse and Mental Health
			 Services Administration, shall develop and implement a plan for ensuring that
			 activities of the Department of Health and Human Services to promote the use of
			 information technology by health care providers include promotion of
			 information technology that is accessible and pertinent to mental health and
			 substance use health care providers and consumers.
			(b)Contents of
			 planThe plan developed under subsection (a) shall
			 address—
				(1)how the development of an electronic health
			 information infrastructure, including the awarding of grants and contracts to
			 promote the use of electronic health records (EHRs), personal health records
			 (PHRs), regional health information organizations (RHIOs), and other forms of
			 health information technology, and the establishment of data standards, will
			 ensure that the needs of mental and substance use health care providers and
			 consumers are met with particular emphasis on the privacy concerns of
			 consumers;
				(2)how financial
			 incentives that are generally made available for the development of such
			 infrastructure for health care providers can be provided to individual mental
			 health and substance use clinicians and organizations (and particularly
			 publicly-funded providers) for investments in information technology to enable
			 them to participate on a full and equal basis in the emerging electronic health
			 infrastructure;
				(3)how any continuing
			 technical assistance and training for developing virtual networks may be made
			 available to give individual and small group providers of mental health and
			 substance use services standard access to software, clinical and population
			 data and health records, and billing and clinical decision-support systems;
			 and
				(4)how to create and
			 support a continuing mechanism to engage mental health and substance use
			 stakeholders in the public and private sectors in developing consensus-based
			 recommendations for data elements, standards, and processes needed to address
			 unique aspects of information management related to mental and substance use
			 healthcare.
				(c)ConsiderationIn
			 awarding any grant or contract for the development or implementation of any
			 component of a national electronic health infrastructure, the Secretary shall
			 consider the application of such component to mental health and substance use
			 health care and providers of such care.
			(d)Continued
			 privacy protectionsIn developing or promoting the national
			 electronic health infrastructure, the Secretary shall ensure that privacy and
			 confidentiality requirements traditionally applicable to mental health and
			 substance use health care continue to be applied.
			(e)Inclusion of
			 information in reportsIn
			 preparing any report to the Congress relating to the development or
			 implementation of a national electronic health infrastructure or the promotion
			 of the use of health information technology, the Secretary shall include
			 information on such development, implementation, or promotion in the field of
			 mental health and substance use treatment.
			5.Council on the
			 Mental Health and Substance Use Health Care Workforce
			(a)EstablishmentThe Secretary shall establish a
			 public-private advisory group called the Council on the Mental Health and
			 Substance Use Health Care Workforce (in this section referred to as the
			 Council).
			(b)Duties
				(1)Development of
			 comprehensive planThe Council shall develop and publish a
			 comprehensive plan for purpose of strengthening the capacity of the workforce
			 to deliver high-quality mental health and substance use health care.
				(2)Plan
			 contentsThe plan developed under this subsection shall—
					(A)identify the specific clinical competencies
			 that all mental health and substance use professionals should possess to be
			 certified or licensed and the competencies, including a component of patient
			 centered care, that should be maintained over time;
					(B)propose national
			 standards for the credentialing and licensure of mental health and substance
			 use health care providers based on core competencies that should be included in
			 curricula and education programs across all the mental health and substance use
			 disciplines and make recommendations regarding accreditation standards for
			 mental health and substance use health care programs;
					(C)propose programs
			 for funding from Federal, State, and local governments and the private sector
			 to address and resolve long-standing workforce issues such as diversity,
			 cultural relevance, faculty development, training effectiveness, continuing
			 shortages of well-trained clinicians needed to work with children and the
			 elderly and in high-need areas, and programs for training competent clinical
			 supervisors and administrators; and
					(D)provide for
			 continuing assessment of mental health and substance use workforce trends,
			 issues, and financing policies.
					(3)Evaluation;
			 reportingOn a biannual basis, the Council shall—
					(A)conduct an
			 evaluation of the extent to which the purpose specified in paragraph (1) has
			 been met; and
					(B)submit a report to
			 the Congress on the results of such evaluation, including a description of the
			 status of the mental health and substance use health care workforce.
					(4)AssistanceThe
			 Council shall collaborate with private sector coalitions to facilitate and
			 implement its recommendations.
				(c)Membership
				(1)Number;
			 appointment; chairThe Council shall be composed of not less than
			 21 and not more than 25 individuals appointed by the Secretary. The Council
			 shall elect a chair from among its members.
				(2)Public sector
			 membersThe Council shall include the following officials (or
			 their designees):
					(A)The Assistant
			 Secretary for Health in the Department of Health and Human Services.
					(B)The Administrator
			 of the Centers for Medicare & Medicaid Services.
					(C)The Administrator
			 of the Substance Abuse and Mental Health Services Administration.
					(D)The Secretary of
			 Veterans Affairs.
					(3)Private sector
			 membersThe Council shall include representatives from the
			 substance use and mental health services and consumer communities who are not
			 employees of the Federal Government. Such representatives shall be appointed by
			 the Secretary without regard to the Federal civil service laws and shall
			 include the following:
					(A)One individual selected from full-time
			 students enrolled in mental health training programs.
					(B)One individual
			 selected from full-time students enrolled in substance use health care training
			 programs.
					(C)One individual
			 selected from mental health consumers.
					(D)One individual
			 selected from substance use health care consumers.
					(E)One individual
			 selected from faculty members at mental health training facilities.
					(F)One individual
			 selected from faculty members at substance use health care training
			 facilities.
					(G)Five individuals selected from among
			 leading professional associations in the various fields charged with carrying
			 out mental health and substance use services, including psychiatry, addiction
			 medicine, psychology, social work, psychiatric nursing, counseling, marriage
			 and family therapy, pastoral counseling, psychosocial rehabilitation, and
			 substance use treatment counselors.
					(H)Five individuals selected from among
			 leading professional licensing and credentialing entities in the various fields
			 charged with carrying out mental health and substance use services including
			 psychiatry, addiction medicine, psychology, social work, psychiatric nursing,
			 counseling, marriage and family therapy, pastoral counseling, psychosocial
			 rehabilitation, and substance use treatment counseling.
					(4)SelectionIn
			 selecting the members of the Council under paragraph (3), the Secretary shall
			 ensure—
					(A)the inclusion of
			 both urban and rural members;
					(B)a range of members
			 from a variety of practice settings and including expertise in prevention and
			 treatment across the lifespan;
					(C)adequate
			 representation of racial, ethnic, religious, and economic diversity in its
			 membership; and
					(D)the members
			 appointed under subparagraphs (G) and (H) of paragraph (3) are equitably
			 distributed between those specializing in mental health services and those
			 specializing in substance use services.
					(5)Terms
					(A)In
			 generalEach member of the Council under paragraph (3) shall be
			 appointed for a term of 4 years, except that except as provided in
			 subparagraphs (B) and (C).
					(B)Terms of initial
			 appointeesAs designated by
			 the Secretary at the time of appointment, of the members of the Council first
			 appointed under paragraph (3), 1/4 shall each be appointed
			 for terms of 1, 2, and 3 years and the remainder shall be appointed for a term
			 of 4 years.
					(C)VacanciesAny
			 member appointed under paragraph (3) to fill a vacancy occurring before the
			 expiration of the term for which the member’s predecessor was appointed shall
			 be appointed only for the remainder of that term. A member may serve after the
			 expiration of that member’s term until a successor has taken office.
					(d)MeetingsThe
			 Council shall conduct at least 3 meetings each year.
			(e)Staff and
			 supportThe Secretary shall provide, without the requirement for
			 reimbursement, staff and other administrative support necessary for the
			 operation of the Council.
			6.Funding of
			 research through national centers of excellence
			(a)GrantsThe Director of the National Institutes of
			 Health (in this section referred to as the Director of NIH),
			 acting through the Directors of the National Institute of Mental Health, the
			 National Institute of Drug Abuse, and the National Institute on Alcohol Abuse
			 and Alcoholism, and in consultation with the Administrator of the Substance
			 Abuse and Mental Health Services Administration, shall make grants to entities
			 to fund a network of national centers of excellence in mental health and
			 substance use health care.
			(b)Use of
			 fundsAs a condition on receipt of a grant under this section, an
			 entity shall agree to use the grant to establish or support one or more centers
			 of excellence in mental health and substance use health care. Each such center
			 shall—
				(1)integrate basic,
			 clinical, or health services research with interventions in a range of usual
			 settings of care delivery and involve a broad cross-section of mental health
			 and substance use health care stakeholders; and
				(2)develop innovative
			 approaches to tie together research and practice in order to develop a research
			 agenda relevant to providers of mental health and substance use health care
			 services in a range of usual settings of care.
				(c)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated $10,000,000 for fiscal year 2008, $15,000,000 for fiscal year
			 2009, $20,000,000 for fiscal year 2010, $25,000,000 for fiscal year 2011, and
			 such sums as may be necessary for each subsequent fiscal year.
			7.Patient-centered
			 care
			(a)Promotion in
			 Federal programsWith respect to any program that provides for
			 the Department of Health and Human Services, the Department of Justice, the
			 Department of Veterans Affairs, Department of Defense, or the Department of
			 Education to pay for or provide mental health and substance use care, each such
			 Department shall provide for the following:
				(1)Within the
			 authority of the Department with respect to such program—
					(A)include payment for,
			 or provision of, peer support and illness self-management programs that meet
			 evidence-based standards for individuals with chronic mental illnesses or
			 substance use dependence; and
					(B)provide for
			 appropriate payment and coverage reforms, such as the application of
			 copayments, service exclusions, and benefit limits, so as to eliminate barriers
			 to the effective, appropriate, and evidence-based provision of such
			 care.
					(2)Endeavor to make
			 reliable comparative information on the quality of such care provided by
			 practitioners and organizations available to consumers and to encourage
			 consumers to use this information when making decisions about from whom to
			 receive such care.
				(3)Insofar as the
			 Department does not have authority described in paragraph (1), make
			 recommendations to the Congress regarding changes in law to provide for such
			 authority.
				(b)Sense of
			 Congress for all programsIt is the sense of the Congress that
			 clinicians and organizations providing mental health and substance use
			 treatment services should—
				(1)incorporate, consistent with applicable
			 State laws, informed, patient-centered decision-making and (for children)
			 informed family decision-making throughout their practices, including active
			 patient participation in the design and revision of the patient treatment and
			 recovery plans, psychiatric advance directives, and provision of information on
			 the availability and effectiveness of mental health and substance use treatment
			 options;
				(2)adopt
			 recovery-oriented and illness self-management practices that support patient
			 preference for treatment (including medications), peer support, and other
			 elements of the wellness recovery plan; and
				(3)maintain effective,
			 formal linkages with community resources to support patient illness
			 self-management and recovery.
				8.Uniform
			 methodologies for reimbursing behavioral health claims
			(a)In
			 generalThe Secretary,
			 through the working group convened under subsection (b), shall develop uniform
			 methodologies across geographic areas and types of payers for the following
			 with respect to medical assistance, related services, and administrative costs
			 furnished to individuals with mental illnesses and substance use disorders in
			 both community-based and residential settings:
				(1)Qualifications for
			 eligibility for payment.
				(2)Financial
			 auditing.
				(3)Claims payment
			 (including billing codes).
				(b)Convening of
			 working groupThe Secretary
			 shall carry out subsection (a) by convening a working group is composed of the
			 Directors and Administrators of all relevant agencies, including the Centers
			 for Medicare & Medicaid Services, the Office of Management and Budget, the
			 Health Resources and Services Administration, the Substance Abuse and Mental
			 Health Services Administration, the office of the Inspector General of the
			 Department of Health and Human Services, acting jointly with State Medicaid
			 directors and other State, local, and private healthcare payers.
			(c)RequirementsThe
			 methodology developed under subsection (a)—
				(1)shall not result
			 in new medical necessity criteria, and shall not prohibit or restrict payment
			 for medical assistance, related services, and administrative activities under
			 title XIX of the Social Security Act that are provided or conducted in
			 accordance with options under such title regarding targeted case management,
			 rehabilitative services, or clinical services; and
				(2)with respect to
			 administrative costs, shall be based on—
					(A)standards related
			 to time studies and populations estimates; and
					(B)a national
			 standard for determining payment of such costs.
					(d)Rule of
			 constructionNothing in this
			 section shall be construed as requiring, as a condition of payment under the
			 Medicaid program under title XIX of the Social Security Act, that an
			 intervention must be an evidence-based practice.
			9.Study on use of
			 public mental health and addiction services by individuals with private health
			 coverage
			(a)In
			 generalThe Comptroller
			 General of the United States shall conduct a study on the use of publicly
			 supported mental health and addiction services by individuals who have any
			 level of private health insurance coverage.
			(b)ReportThe
			 Comptroller General shall submit to the Congress a report on the study under
			 subsection (a). The report shall include a description of—
				(1)the number of
			 individuals described in subsection (a);
				(2)the types of
			 private health insurance coverage involved; and
				(3)the public programs
			 providing the mental health and addiction services involved and the cost of
			 such services provided.
				10.High-quality
			 mental health and substance use health care Medicaid demonstration
			 project
			(a)In
			 generalThe Secretary shall
			 establish a 5-year demonstration project (in this section referred to as the
			 project) designed to demonstrate the impact of creating delivery
			 and financing structures that deliver high-quality, integrated mental health
			 and substance use health care. Such project shall be based upon the report of
			 the Institute of Medicine (of November 2005) relating to Improving the Quality
			 of Health Care for Mental and Substance-Use Conditions: Quality Chasm Series,
			 and shall include demonstrating at least the following:
				(1)Coordinated
			 delivery of mental health, substance use, and primary health care, utilizing a
			 co-location or integrated delivery model.
				(2)Use of
			 evidence-based practices, to as great an extent as possible.
				(3)Provision of
			 patient-centered care that emphasizes recovery-oriented practices and informed
			 patients and, where appropriate, family decision-making.
				(4)A
			 commitment to utilizing health information technology to improve the quality
			 and efficiency of care.
				(b)Required
			 reporting on qualityThe Secretary shall provide that each health
			 care provider participating in the project shall submit data on quality
			 measures determined by the Secretary.
			(c)Waiver of
			 requirements
				(1)In
			 generalSubject to paragraph (2), the Secretary is authorized to
			 waive such requirements of title XIX of the Social Security Act, such as
			 statewideness, a limitation on the scope of services included in medical
			 assistance, and the coverage of additional administrative expenses, as may be
			 necessary for the implementation of the project.
				(2)Limitation on
			 fundingThe Secretary shall design the project in such a manner
			 so that the net additional Federal expenditures under title XIX of the Social
			 Security Act resulting from the project does not exceed $50,000,000.
				(d)Independent
			 evaluationThe Secretary shall provide for an independent
			 evaluation of activities provided under the project, in comparison with a
			 control group. Such evaluation shall include an assessment of health and social
			 outcomes for beneficiary participants, such as employment status, receipt of
			 welfare benefits, criminal justice contacts, and homelessness, as well as the
			 resource utilization for medical services, mental and substance use health
			 care, and social services. Such evaluation shall also include an assessment of
			 the impact of activities provided under the project on workforce recruitment
			 and retention.
			(e)Reports to
			 Congress
				(1)Interim
			 reportNot later than two years after the initiation of the
			 project, the Secretary shall submit to the Congress an interim report on the
			 project. Such report shall include such recommendations as the Secretary
			 determines appropriate.
				(2)Final
			 reportNot later than one year after the completion of the
			 project, the Secretary shall submit to the Congress a final report on the
			 project. The report shall include the results of the independent evaluation
			 provided under subsection (d) as well as recommendations regarding redesign of
			 the mental health and substance use benefit under the Medicaid program to
			 maximize the quality and efficiency of such benefits.
				11.Medicaid
			 requirement for State repeal of laws denying health benefits coverage based on
			 intoxication
			(a)In
			 generalSection 1902 of the
			 Social Security Act (42 U.S.C. 1396a) is amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 and at the end of paragraph (69);
					(B)by striking the
			 period at the end of paragraph (70) and inserting ; and; and
					(C)by inserting after
			 paragraph (70) the following new paragraph:
						
							(71)provide that the
				State has in effect a law that requires any insurance contract covering medical
				care losses in the group and individual market that is to be offered in the
				State to meet the requirements of subsection
				(dd)(1).
							;
				and
					(2)by adding at the
			 end the following new subsection:
					
						(dd)Requirements
				for insurance covering medical losses in the group and individual
				market
							(1)Restrictions on
				exclusions and limitations relating to intoxicationThe
				requirements of this paragraph with respect to insurance contracts covering
				medical care losses in the group and individual market are as follows:
								(A)A prohibition
				against the exclusion or denial of covered services and benefits, in connection
				with the treatment of any patient whose medical condition, illness, or injury,
				involves confirmed or suspected intoxication as a result of alcohol or other
				substance.
								(B)A prohibition
				against discrimination against health care providers in the rate or level of
				payment for covered services in cases in which intoxication is either suspected
				or confirmed.
								(C)An express
				obligation to provide and pay for covered services and treatments necessary to
				the treatment of any condition, illness or injury without regard to whether
				intoxication is either suspected or confirmed.
								(D)An express
				obligation to cooperate with the state agency for medical assistance as
				provided under section 1902(a)(25).
								(2)Inclusion of all
				forms of coverageFor purposes of subsection (a)(71) and
				paragraph (1), the term insurance contract covering medical care losses
				in the group and individual market includes any class or type of
				insurance relating to medical care in the group or individual market, including
				plans covering public employees as well as private employees, regardless of
				whether coverage under the contract is expressed in terms of defined benefits
				or defined cash contributions toward the cost of medical
				losses.
							.
				(b)Effective
			 date
				(1)Except as provided
			 in paragraph (2), the amendments made by subsection (a) shall apply to calendar
			 quarters beginning on or after January 1, 2008, without regard to whether or
			 not final regulations to carry out such amendments have been promulgated by
			 such date.
				(2)In the case of a
			 State plan for medical assistance under title XIX of the Social Security Act
			 which the Secretary determines requires State legislation (other than
			 legislation appropriating funds) in order for the plan to meet the additional
			 requirements imposed by the amendments made by subsection (a), the State plan
			 shall not be regarded as failing to comply with the requirements of such title
			 solely on the basis of its failure to meet these additional requirements before
			 the first day of the first calendar quarter beginning after the close of the
			 first regular session of the State legislature that begins after the date of
			 the enactment of this Act. For purposes of the previous sentence, in the case
			 of a State that has a 2-year legislative session, each year of such session
			 shall be deemed to be a separate regular session of the State
			 legislature.
				
